Pee Cubiam.
The decision of this cause has been held awaiting the disposition by the Court of Errors and Appeals of the case of Doran v. Camden, 35 Vroom 666. The result of that disposition, at March Term, 1900, leads to the determination in the present cause that the ordinance under review is not invalidated by the separable provision that, on failure of a person convicted of a violation of the ordinance to pay a fine, the magistrate shall commit him to the county jail for ten days. 'That provision is itself invalid unless it may be held to be a limitation on the charter direction that a commitment for failure to pay a fine for violation of an ordinance shall be until the fine and costs are paid. We do not wish to foreclose •the opportunity of defendant to argue in favor of that contention, and, therefore, will not annul this separable provi,-sion. Its effect may be considered whenever any offender *191shall, after the expiration of ten days, apply for release, notwithstanding failure to pay fine and costs.
This disposition is not unfavorable to the present prosecutor, who has arrested a summary proceeding against him by a certiorari of the ordinance on which it is based.
The certiorari, therefore, will be dismissed, but without •costs.